Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 05/07/2021 is duly acknowledged.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
Claims 11-19 (directed to non-elected system invention of group II) have been canceled by applicant’s current claim amendments.
Claims 20-26 have been newly presented for examination (taken as method under elected invention of group I).
Claims 1-10 and 20-26 (as currently amended/presented) are pending in this application, and have been examined on their merits in this action.
Priority
This application is a Continuation-in-Part (CIP) of U.S. Application 15/786,573, which issued as U.S. 10,221,107, filed 10/17/2017.  No priority to an earlier application is claimed.
Specification
	Applicant’s submission of the amendment to specification (pages 5 and 9) filed on 05/07/2021 is duly acknowledged and entered.
Terminal Disclaimer –ODP rejection Withdrawn
05/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of issued US patent 10,221,107 and co-pending applications 16/250,469, 16/260,949, 16/542,154, 16/355,125, and 17/203,491 (all filed by the same inventor and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the ODP rejections made in the previous office action, have been fully withdrawn.
	The following contains new grounds of objections/rejections necessitated by applicant’s current amendment to pending claims.
Claim Amendments
	It is noted that applicant has presented new claim 26 that does not indicate the claim status as “New”, which is non-compliant claim amendment. However, in the interest of compact prosecution, examiner is treating this claim amendment as being proper and claim 26 as “newly presented” claim.  Applicant is advised to appropriately provide claim status to all claims during prosecution.  
Also new claim 26 recites the term “B. acidoterrestris[[r]]”, which appears to be another typographical error, when presenting a new claim, and as such has been taken to mean “B. acidoterrestris” for the purposes of this office action. 
Claim Objections - New
1.	Claim 9 (as amended) is objected to because of the following informalities:  claim 9 recites limitation of a biological name of bacteria in the genus “Bacillus”, which needs to be either underlined or italicized to reflect this limitation as a biological name (i.e. “Bacillus”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112- Made/Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-5, 7-10, and new claims 20-23 (as currently amended/presented) are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, as currently amended recites the limitations “mixing the crossly cultivated microbial series with a soil amendment or nutrient in a solid”, which is ambiguous and confusing.  It is unclear as to what exactly is being encompassed by the added limitation of “in a solid”, whether it represents mixing the microbes (obtained from the “crossly cultivated microbial series”) “in a solid form”, or mixing the microbes “in a solid” (mixing with a solid substance?), or some other ways that lends itself into “a solid form”.  Given that one of the “soil amendment” could very well be just “water” (see instant claim 7, last line, in particular), for instance, it is unclear as to what is exactly meant to encompass the method step as currently amended for the claimed process as a whole.  Also, since the “soil amendment” or “nutrient” do not necessarily limit/present “in a solid” form, it is unclear as to how an artisan in the art would be performing the process as currently claimed. Thus, the metes and bounds of the claimed process does appear to be properly defined. None of the dependent claims (including 
If applicant intends to incorporate a method step that requires forming the mixed microbes into “a solid formulation”, claim 1 should be amended such with appropriate specificity. Claim 1 has been interpreted as requiring the step of forming the mixed microbes into “a solid formulation” (as evidenced by dependent claim 6, for instance).
Claim 8, as amended remains rejected as it recites “The method of claim 1, comprising initially growing a microbial solution with microbes, a growth medium, and water”, which is confusing, because as presented instant claim 1 already provides for “breeding generations of microbes” and separate “cultivation” and “cross cultivation”, which may only occur in an aqueous growth medium of the selected “microbial solution with predetermined characteristics…”. The disclosure of record does not provide for any other type of cultivation or non-aqueous growth medium per se to obtain a “concentrated form of ….cfu/ml” (see Figure 1A-C, for instance). The step of “selecting a microbial solution with…..for agriculture use” followed by “iteratively and selectively breeding generations….in a specific sequence” already implies the process recited in instant claim 8, and it is unclear if this step is in addition to what is already performed by the process of claim 1 (i.e. further comprising”?).  And if so, is “a microbial solution” recited in instant claim 8 is different than “a microbial solution with predetermined characteristics…” already recited in claim 1?  Appropriate correction and/or explanation is required.   
As noted in the previous office action, claim 9 as amended is still deemed indefinite because the specification does not make clear what “liquid” is intended to encompass. Of the 
Appropriate correction is required.
Claim Rejections - 35 USC § 102 - Withdrawn
	1.	In view of current amendment to claim 1, the rejection of Claims 1-4 and 7-10 under 35 U.S.C. §102(a)(1) as previously made over Reinbergen (U.S. 6,471,741, which is of record in the ‘573 application), has now been withdrawn.
2.	In view of current amendment to claim 1, the rejection of Claims 1-4, 7, 9, and 10 under 35 U.S.C. §102(a)(1) over Tenzer (WO 8702659, which is of record in the “573 application), has now been withdrawn.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103- New grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-10 and 20-26 (as currently amended/presented) are rejected under 35 U.S.C. 103 as being unpatentable over Reinbergen (US 6,471,741, previously cited by examiner) taken with Tenzer (WO 8,702,659, previously cited by examiner) and Ogle et al (US 9,499,451, previously cited by examiner).
Claim 1 (as currently amended) is directed to “A method 
selecting a microbial solution with predetermined characteristics for agriculture use;
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and 
mixing in a solid.”

Claim 24 (newly presented) is directed to “A method, comprising: 
selecting a microbial solution with predetermined characteristics for agriculture use;
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a concentrated form, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and 
mixing the crossly cultivated microbial series with a fertilizer, mineral, soil amendment or nutrient; and 
forming a solid or a pellet with the mixed microbes.”

Reinbergen US ‘741 discloses (col. 1, ll.66-67) liquid solutions that enrich soil: enriching soil is equivalent to providing nutrients to plants. The liquid solutions comprise co-cultures of more than one microorganism (Abstract, reciting “and/or” and col 7, ll. 24-25, disclosing a mixture of strains of Bacillus subtilis). The mixed cultures were found to continue to 9 - 2.24 x 109 cfu/g (Table spanning cols. 7 and 8). Assuming a solution density of at least about 1g/mL, the density of pure water, this translates to concentrations well above 1 x 107 cfu/mL.
Pertaining to claims 2, 3, and 4, Reinbergen US ‘741 discloses (col. 7, ll. 5-12) adding a
natural organic fertilizer comprising the elements nitrogen, phosphorus, and potassium.
Pertaining to claims 7 and 25, Reinbergen US ‘741 discloses the use in the mixture of nitrogen fertilizer comprising (col 5, 1. 19) ammonium nitrate, for instance. It is to be noted that the “soil amendment” as recited in said claims also encompasses just “water” (see for example. Claim 7, last line).  Also pertaining to claims 7, 9 and 25, at col. 4, 1. 16, Reinbergen US ‘741 discloses the use of liquid fertilizer which contains “water in most embodiments” (col 3, ll. 52-53 and wetting agents (col. 4, ll 48-49), which are equivalent to “penetrants,” as recited. Additionally, Reinbergen US ‘741 discloses that “typical solutions contain at least 5% by weight of humic acid.” (col. 3, ll. 57-58).  
Pertaining to claims 10 and 26, as noted above, Reinbergen US ‘741 discloses (col. 7, l1. 24-25) the use of two different strains of Bacillus subtilis. 
Pertaining to new claims 20-22, Reinbergen ‘741 discloses that the soil enrichment solutions of the invention contain humic acids or another organic macromolecules such as methylene urea polymers having varying chain lengths and that enhance spore/colony preservation (for the microbial species; col.2, ll. 23-26; claim 15), which can be formulated in various forms including solid or liquid (col. 3, 4th para), and can further contain surfactants to improve water absorption, retention, and assist in dispersion as well as application of the formulation to plant seeds, foliage, etc. (col. 4, ll. 33-38).
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” and “a specific sequence,” nevertheless Reinbergen ‘741 does disclose all of the limitations that are signified by the instant claim language: separate growing cultures of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil. In the culturing processes the organisms are, necessarily, intrinsically, multiplying and re-multiplying- hence, “iteratively.” Following the separate culturing, the cultures are combined and further cultured, that is “cross-cultivation,” to make a solution for soil enrichment- that is, “to provide a plant nutrient” (the reason one enriches soil).  Regarding the limitation “cross cultivation among the microbial series in a specific sequence,” the instant specification provides no teaching or guidance concerning any specific sequences of steps and, further, states at p. 23, final sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended...”. Therefore, a sequence of steps that results in an effective composition is deemed to fully satisfy the limitation “specific sequence.”  Regarding the limitation “predetermined gene profiles to arrive at a predetermined microbial solution,” since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution,” the examiner interprets this limitation as being met by, simply, the selecting of microbes for their characteristics- a process that is well-known in the art and is fully disclosed by Reinbergen ‘741 by its choice of specific microorganisms. That is, Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, 1. 66- col. 3, 1.4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens 
However, Reinbergen ‘741 does not disclose the use of specific form of humic acid such as leonardite (alone and/or in combination with urea), as currently recited in new claims 20 and 23.
Tenzer WO ‘659 teaches a method of preparing a plant nutrient microbial solution (p. 2, ll. 6-11) comprising bacterial and algal components which are separately cultured, then combined and further co-cultured (p. 2, 1. 33-p. 3, 1. 26 and p. 7, ll. 14-16), resulting in a concentration of 2 x 107 cfu/mL (p. 7, ll. 14-16), to which additional nutrients (p. 3, 1. 28; p. 5, ll. 28-29) including protein extracts (p. 3. ll. 10-11), lipase (p. 6, ll. 4-5), and amino acids and water are added (p. 14, 1. 30-p. 15, 1.16).  Although, like Reinbergen ‘741, the disclosure of Tenzer WO ‘659 does not employ the wording “iteratively and selectively breeding generations of microbes,” as instantly recited, Tenzer WO ‘659 does disclose processes that are encompassed by that wording: the choosing of particular (“selectively”) microbial species for their properties (p. 2, ll 25-32), the separate culturing of those species under growth conditions (i.e., multiplying organisms - hence, “iteratively”), and the subsequent combining and further incubation of the species under growth conditions (“cross-cultivation’’) to produce a final product. For reasons analogous to those discussed above for Reinbergen ‘741, this process of selection and culturing appears to be identical to the instantly claimed process.  Since Tenzer WO ‘659 discloses that the bacterial species are mixed as they continue to grow, such mixing is inclusive of mixing of microbial species along with their growth medium components, cellular products, and/or Bacillus subtilis in the mixed culture) and further discloses (p. 6, ll. 4-5) the addition of an enzyme (lipase) and (p. 5, ll. 20-23) penetrants and wetting agents.
Pertaining to newly presented claims 20 and 23, Tenzer ‘659 discloses (p. 15) the use/addition of humic acid carboxylate derivative (at about 5% by wt.) that was made from crude humic acid powder composition comprising Leonardite in the form of commercial preparation “Agro-LigTM” (p. 15, ll.14-21) that was especially suitable for microbial formulations (“bioagent”) used in foliar applications (Example 4, p. 15, Table) for effectuating efficient plant nutrition and/or growth (p. 16, last para).  
Thus, it would have been obvious to an artisan in the art to include such humic acid derivatives (such as leonardite) alone and/or in combination with other plant growth promoting components such as urea as already suggested by Reinbergen ‘741.  In addition, as already discussed above, Tenzer ‘659 also discloses the use of non-toxic foliar penetrants or wetting agent, including suitable absorption-promoting additives that may include non-toxic, nonionic surfactants, along with humic acid derivatives (p. 5, ll.18-26; claims 13-15).  
minimizing runoff, as recited in instant claim 5, or forming a solid or pellet from the mixed microbes, as recited in instant claims 6, and new claim 24.
Ogle ‘451 teaches, at col. 9, 1. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material. Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two, which read on the disclosure of Ogle ‘451.
Ogle U.S.‘451 also teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form. At col.13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material.” Since, presumably, “powdery material” would be both wasteful and inconvenient to handle, a method that avoids this form constitutes an improvement.
Under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” Based on the teaching of Ogle ‘451, it would be obvious to a skilled artisan, motivated, as any artisan is presumed to be, by the need for convenience and for avoiding waste, to formulate the soil enriching material taught by Reinbergen ‘741 as a solid pellet. 
Pertaining to claim 8, Reinbergen‘741 does not teach initially growing a microbial solution with microbes, a growth medium, and water. However, Ogle ‘451 teaches at col. 7, ll. 18-27, that fermentation of sugars in biomass hydrolysate to target products may be carried out by one or more appropriate biocatalysts, which may be organisms selected from bacteria, filamentous fungi, and yeast, and which may be either wild-type or recombinant microorganisms, including organisms belonging to Escherichia, Zymomonas, Saccharomyces, Bacillus, and others. Moreover, such initial step of growing of microbial solutions has already 
Thus the claims as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed. 
Response to Arguments
Applicant's arguments filed 05/07/2021 (see remarks dated 05/07/2021, pages 1-2) have been fully considered but they are moot in view of the new grounds of rejection made in this office action, and are not persuasive for the following reasons of record. 
Applicant mainly appears to argue regarding the specific method steps recited in claim 1 (“iteratively and selectively breeding….in a specific sequence”), which is noted and fully considered. However, it is noted that since the prior art disclose the preparation of the same microbial composition by cultivation and mixing steps, and since instant claims 1 and new claim 24 do not require any specific microbial species, and/or combination thereof, and no distinct structural features for the microbes have been recited in the claims, the disclosure provided by the cited prior art references is deemed to meet all the limitations of the process as claimed.  
Regarding the argument that “implementations of the present solution result in solids and pallets…shelf time issues” (see remarks, page 1), it is noted that the cited reference of Ogle et al (see new grounds of rejection as discussed above) has been used in the rejection to demonstrate the fact that liquid, lignocellulosic syrup compositions are already known to act as a binder of the soil-conditioning material, which when applied to soil would produce the effect of “reduction or if desired in a solid or pellet form in order to avoid “run-off”, as already suggested by Ogle et al.  Also, instant claims 1 and 24 as presented do not require any limitations regarding the self-life of the microbial soil enhancement composition used in the process. Since, the formation of solids and pellets has already been suggested by Ogle et al, preparation of such microbial soil enhancement formulations would have been obvious to an artisan in the art, and/or fully contemplated before the effective filing date of this invention as claimed. Thus, the 103(a) rejection of record is properly made/maintained.
Applicant is advised to recite novel structural features and/or components of the invention disclosed that distinguish the claimed process from the combined teachings/suggestions of the prior art references cited on record, in order to further the prosecution of this case.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657